Per Curiam.
The award is for ninety per cent loss of use of the left arm. There was an amputation of claimant’s left arm about two inches below the elbow for which an award of schedule loss of the left hand was made and paid. The present award was based upon a later impairment of the remainder of the left arm due solely to atrophy, a condition naturally to be expected from the amputation. This loss by atrophy, resulting from amputation and disuse, cannot be superadded to the previous award. (Matter of Stein v. Topol, 217 App. Div. 797; Matter of Tannenbaum v. Baudouine, 218 id. 792; Matter of Bowling v. Gates, 227 id. 679.) All concur. Award reversed, with costs against the State Industrial Board.